{¶ 21} Issues decided in an arbitration proceeding can have the same preclusive effect as issues decided in a court proceeding. City ofCleveland v. Assn. of Cleveland Firefighters, Local 93 (1984),20 Ohio App. 3d 249, 254. Here the principle of issue preclusion prevents Allstate from relitigating an issue it has already lost, a result which cannot be affected by any provision in a contract to which Reed was not a party.
 {¶ 22} I believe the second assignment of error should be sustained, and that the judgment should be reversed.